DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7 and 12 of U.S. Patent No. 10,602,154. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims broader in every aspect than the patent claim and is therefore an obvious variant thereof. 

Claim 2 of the instant application corresponds to claim 2 of the Patent.
Claim 3 of the instant application corresponds to claim 3 of the Patent.
Claim 4 of the instant application corresponds to claim 6 of the Patent.
Claim 5 of the instant application corresponds to claim 1 of the Patent.
Claim 6 of the instant application corresponds to claim 4 of the Patent.
Claim 7 of the instant application corresponds to claim 1 of the Patent.
Claim 8 of the instant application corresponds to claim 3 of the Patent.
Claim 9 of the instant application corresponds to claim 1 of the Patent.
Claim 10 of the instant application corresponds to claim 3 of the Patent.
Claim 11 of the instant application corresponds to claim 7 or 1 of the Patent.
Claim 12 of the instant application corresponds to claim 2 of the Patent.
Claim 13 of the instant application corresponds to claim 7 or 1 of the Patent.
Claim 14 of the instant application corresponds to claim 7 or 1 of the Patent.
Claim 15 of the instant application corresponds to claim 7 or 1 of the Patent.
	For claim 16, recording of video or audio is obvious to one ordinary skill in the art. 
	For claim 17, size of the buffer is obvious to one ordinary skill in the art. 
Claim 18 of the instant application corresponds to claim 12 or 1 of the Patent.
Claim 19 of the instant application corresponds to claim 12 or 1 of the Patent.
Claim 20 of the instant application corresponds to claim 12 or 1 of the Patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Konieczny (US 2008/0205217) and further in view of Suzuki (US 7664367).  
For claim 1, Konieczny teaches a method for adjusting a storage bitrate of a data buffer with a buffer size (e.g. figure 1, paragraph 30, Rs and Rr), comprising:
storing data at a selected storage bitrate into the data buffer (e.g. paragraphs 30-31, figure 1, “Rs”);
writing the recorded data from the data buffer into the storage device attached to the data buffer with a predetermined writing speed (e.g. , abstract, DVD) paragraphs 30-31, figure 1, “Rr”);
monitoring a data amount of the recorded data in the data buffer (e.g. Figures 1-2 show the system knows the data amount of the buffer. Specially, figure 2 shows the “buffer level” can trend up to level “16” from “level” 17);
monitoring a trend of change in the data amount (e.g. Figures 1-2 show the system knows the data amount of the buffer. Specially, figure 2 shows the “buffer level” can trend up to level “16” from “level” 17);
determining whether the data amount has reached a first ascending threshold, the first acending threshold being below the buffer size of the data buffer (e.g. figure 1, 
adjusting the recording bitrate of the recording device in accordance with the determining (e.g. figure 1, para 31, “…the recording is controlled to be activated when the level 15 has increased up to a predetermined high level 16 and deactivated when the level 15 has decreased down to a predetermined low level 17”). 
Konieczny also discloses in response to the data amount reaching the first ascending threshold and the trend of change in the data amount being an ascending change, activate the recording rate Rr ( paragraph 30, “…At a given moment the buffer is filled at a level 15 which varies reflecting the difference between the storing rate Rs and the recording rate Rr”; paragraph 31, and figure 1, “The storing rate Rs may be fixed or variable”, the fill level 15 in figure 1 depends on the difference between Rs and Rr. Konieczny teach when “Rr” is activated, the recording rate Rr is constant and higher in value than the storing rate Rs in average, otherwise a buffer overflow would occur at some point. So when Rr is deactivate, the buffer would be filled (or ascending) to level 16 according the rate of Rs, and the recording “Rr” is activated when the level 15 has increased upto a predetermined high level 16 and deactivated when the level 15 has decreased down to a predetermined low level 17). 
Konieczny do not further disclose to reducing the storage bitrate in the buffer. Suzuki teaches reducing the storage bitrate in the buffer ( see, figure 1, coder 1, temporary memory unit 2A, and recorder 3A, the input rate for the temporary unit 2A is referred to as “coding rate”. The data rate output from the temporary memory unit 2A to  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), (E) “obvious to try”) or (B) Simple substitution of one known element for another to obtain predictable result).
	Claim 11 is rejected for the same reasons as discussed in claim 1 above. 
	Claim 18 is rejected for the same reasons as discussed in claim 1 above, wherein the claimed “an unmanned aerial vehicle” is considered to be intended use. The unmanned aerial vehicle does not affect any of the functions of the claim. 
For claim 2, Konieczny discloses comparing amounts of the recorded data within the data buffer by polling the data amount at specified time intervals (e.g. para 35, figure 2, “recording interval 22”, figure 2 shows buffer during recording interval 22).  
Claim 12 is rejected for the same reasons as discussed in claim 2 above. 

	Claim 17 is rejected for the same reasons as discussed in claim 1 above, wherein the size of the buffer does not make any patent difference and It would have been obvious to one ordinary skill in the art to design a buffer that has a specific range. 
For claim 3, Konieczny teaches the first ascending threshold is within a range of sixty percent (60%) to eighty percent (80%) of the buffer size thresholds (e.g. figure 1 para 31, “…The predetermined high level 16 for example could be chosen as a level where 90% or more of the buffer is full…buffer empty can be perfectly acceptable or even desirable, so that fixing the predetermined low level 17 to 0% is in general possible”, so 90% should include the range of 60%-80%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) see MPEP 2144.04).
Claim 4 is rejected for the same reasons as discussed in claim 3 above. 

For claim 5, Konieczny does not further disclose determining whether the data amount has reached a first descending threshold, the first descending threshold being below the first ascending threshold; and in response to the data amount reaching the first descending threshold and the trend of change in the data amount being a descending change, increasing the storage bitrate (paragraph 30, “…At a given moment the buffer is filled at a level 15 which varies reflecting the difference between the storing paragraph 31, and figure 1, “The storing rate Rs may be fixed or variable”, the fill level 15 in figure 1 depends on the difference between Rs and Rr. Konieczny teach when “Rr” is activated, the recording rate Rr is constant and higher in value than the storing rate Rs in average, otherwise a buffer overflow would occur at some point. So when Rr is deactivate, the buffer would be filled (or ascending) to level 16 according the rate of Rs, and the recording “Rr” is activated when the level 15 has increased upto a predetermined high level 16 and deactivated when the level 15 has decreased down to a predetermined low level 17).
Claims 13 and 19 are rejected for the same reasons as discussed in claim 5 above. 
For claim 6, Konieczny teaches wherein the first descending threshold is within a range of thirty percent (30%) to fifty percent (50%) of the buffer size. (e.g. figure 1 para 31, “…The predetermined high level 16 for example could be chosen as a level where 90% or more of the buffer is full…buffer empty can be perfectly acceptable or even desirable, so that fixing the predetermined low level 17 to 0% is in general possible”, so 17-0% should include the range of 30-50%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) see MPEP 2144.04).

For claims 7, 14 and 20, Konieczny teaches the predetermined threshold is the first ascending threshold; and the method further comprises: in response to the data amount having reached the second ascending threshold and the trend of change in the 
Claim 8 is rejected for the same reasons as discussed in claim 3 above. 
Claims 9 and 15 are rejected for the same reasons as discussed in claim 1 above. 
Claim 10 is rejected for the same reasons as discussed in claim 3 above. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/DAQUAN ZHAO/Primary Examiner, Art Unit 2484